


Exhibit 10.1


BEST BUY CO., INC.
CONTINUITY AWARD AGREEMENT
Award Date:
I.
The Award and the Plan.



As of the Award Date set forth above, Best Buy Co., Inc. (“Best Buy”) grants to
you, [Name] (a) $[XXX,XXX] (the “Cash Award”); and (b) [# of Shares] of Best Buy
common stock (the “Restricted Shares”) on the terms and conditions contained in
the Best Buy Co., Inc. 2004 Omnibus Stock and Incentive Plan, as amended (the
“Plan”), and all on the terms and conditions contained in this Continuity Award
Agreement (this “Agreement”). Capitalized terms not defined in the body of this
Agreement are defined in the attached Addendum or in the Plan. Except as
otherwise stated, all references to “Sections” or "Articles" refer to Sections
or Articles of this Agreement.
II.
Terms of Cash Award. If you voluntarily terminate employment with the Company
Group before the first anniversary of Best Buy's non-interim Chief Executive
Officer being appointed, the Cash Award will be subject to recovery by Best Buy.

  
III.
Terms of Restricted Share Grant.



3.1.
Time-Based Restricted Shares: Restricted Period. Until your Restricted Shares
vest as provided below, they are subject to the restrictions described in
Section 3.2 (the "Restrictions") during the period (the “Restricted Period”)
beginning on the Award Date and ending three years later. The Restrictions will
lapse and the Restricted Shares will become transferable and non-forfeitable in
cumulative installments as follows, unless otherwise provided in this Agreement:

Award Date
25%
1st Anniversary of Award Date
25%
2nd Anniversary of Award Date
25%
3rd Anniversary of Award Date
25%



Upon vesting of each 25% installment, the Restricted Shares that have become
vested will be delivered to you within 30 days, in the form of either book-entry
registration or a stock certificate.
3.2.
Restrictions. The Restricted Shares are subject to forfeiture or recovery at any
time pursuant to Article III and, during the Restricted Period, are also subject
to the following Restrictions:



(a)
The Restricted Shares are subject to forfeiture to Best Buy as provided in this
Agreement and the Plan.



(b)
During the Restricted Period, you may not sell, assign, pledge or otherwise
transfer the Restricted Shares (or any interest in or right to the Restricted
Shares), other than by will or the laws of descent and distribution, and any
such attempted transfer will be void.



3.3.
Effect of Retirement, Disability, Death or other Termination of Employment. Your
employment with the Company Group may be terminated by your employer at any time
for any reason (with or without advance notice). Subject to the forfeiture
provisions of Article IV and the exception in paragraph (d) of this Section 3.3:



(a)
If your employment with the Company Group is terminated by reason of your
Qualified Retirement or death, or you become Disabled during the Restricted
Period, the Restrictions will lapse and Restricted Shares that are unvested as
of the date of termination will become non-forfeitable and transferable.


1

--------------------------------------------------------------------------------




(b)
If, during the Restricted Period, and within 12 months following a Change in
Control, you terminate your employment with the Company Group for Good Reason,
the restrictions will lapse and the Restricted Shares will become
non-forfeitable and transferable as of the date of such termination.



(c)
If, during the Restricted Period, your employment is terminated by the Company
Group for reasons other than Cause, the restrictions will lapse and the
Restricted Shares will become non-forfeitable and transferable as of the date of
such termination.



(d)
If your employment is terminated during the Restricted Period for any other
reason, your rights to all Restricted Shares that are not vested as of the date
of termination will be immediately and irrevocably forfeited.



3.4.
Limitation of Rights Regarding Shares. Until issuance of the Restricted Shares,
you will not have any rights of a shareholder with respect to the Restricted
Shares. Upon issuance of the Restricted Shares, you will, subject to the
Restrictions and Article IV, have all of the rights of a shareholder with
respect to the Restricted Shares, unless and until the Restricted Shares are
forfeited or recovered by Best Buy under this Agreement or the Plan, except that
you will not have the right to vote the Restricted Shares during the Restricted
Period.



3.5.
Income Taxes. You are liable for any federal and state income or other taxes
applicable upon the lapse of the Restrictions on any Restricted Shares, and your
subsequent disposition of any Restricted Shares that have become vested; and you
acknowledge that you should consult with your own tax advisor regarding the
applicable tax consequences. Upon the lapse of Restrictions on any Restricted
Shares, Best Buy will withhold from those Restricted Shares the number of Shares
having a Fair Market Value equal to the amount of all applicable taxes required
by Best Buy to be withheld upon the lapse of the Restrictions on those
Restricted Shares.



IV.
Restrictive Covenants and Remedies. By accepting this Award, you agree to the
restrictions and agreements contained in this Article (the “Restrictive
Covenants”); and you agree that the Restrictive Covenants and the remedies
described in this Article are reasonable and necessary to protect the legitimate
interests of the Company Group, and do not supersede any other restrictive
covenants you may also be subject to under other agreement(s).

 
4.1.
Confidentiality. In consideration of the Award, you acknowledge that the Company
Group operates in a competitive environment and has a substantial interest in
protecting its Confidential Information, and you agree, during your employment
with the Company Group and thereafter, to maintain the confidentiality of the
Company Group's Confidential Information and to use such Confidential
Information for the exclusive benefit of the Company Group.



4.2.
Competitive Activity. During your employment with the Company Group and for one
year following the earlier of (i) termination of your employment for any reason
whatsoever or (ii) the last scheduled award vesting date, you shall not engage
in any Competitive Activity. Because the Company Group's business competes on a
global basis, your obligations hereunder shall apply anywhere in the world. In
the event that any portion of this Section 4.2 regarding “Competitive Activity”
shall be determined by any court of competent jurisdiction to be unenforceable
because it is unreasonably restrictive in any respect, it shall be interpreted
to extend over the maximum period of time for which it reasonably may be
enforced and to the maximum extent for which it reasonably may be enforced in
all other respects, and enforced as so interpreted, all as determined by such
court in such action. You acknowledge the uncertainty of the law in this respect
and expressly stipulate that this Agreement is to be given the construction that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.


2

--------------------------------------------------------------------------------




4.3.
Non-Solicitation. During your employment and for one year following the earlier
of (i) termination of your employment for any reason whatsoever or (ii) the last
scheduled award vesting date, you shall not:



a.
induce or attempt to induce any employee of the Company Group to leave the
employ of Company Group, or in any way interfere adversely with the relationship
between any such employee and Company Group;



b.
induce or attempt to induce any employee of Company Group to work for, render
services to, provide advice to, or supply Confidential Information of Company
Group to any third person, firm, or corporation;



c.
employ, or otherwise pay for services rendered by, any employee of Company Group
in any business enterprise with which you may be associated, connected or
affiliated;



d.
induce or attempt to induce any customer, supplier, licensee, licensor or other
business relation of Company Group to cease doing business with Company Group,
or in any way interfere with the then existing business relationship between any
such customer, supplier, licensee, licensor or other business relation and
Company Group; or



e.
assist, solicit, or encourage any other person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Agreement if such activity were carried out by you. In
particular, you will not, directly or indirectly, induce any employee of Company
Group to carry out any such activity.



4.4.
Non-Disparagement. During your employment and for one year following the earlier
of (i) termination of your employment for any reason whatsoever or (ii) the last
scheduled award vesting date, you shall not make any statements, written or
verbal, or cause or encourage others to make any statements, written or verbal,
that defame, disparage or in any way criticize the personal or business
reputation, practices, or conduct of the Company Group, its employees,
directors, and officers. This prohibition extends to statements, written or
verbal, made to anyone, including but not limited to, the news media, investors,
potential investors, any board of directors or advisory board or directors,
industry analysts, competitors, strategic partners, vendors, employees (past and
present), and clients.



4.5.
Violation of Restrictive Covenants. In consideration of the terms of the Award,
you agree to be bound by the Restrictive Covenants set forth above and agree
that, if you violate any provision of the Restrictive Covenants, then,
notwithstanding any other provision of this Agreement, (a) the Cash Award will
be subject to recovery by Best Buy, (b) any unvested Restricted Shares shall be
cancelled and forfeited and any rights thereto shall become null and void; and
(c) you shall immediately return to the Company any vested Restricted Shares
still under your control and shall promptly reimburse to the Company the fair
market value (as measured on the vesting date of Restricted Shares,) of any such
Shares that are no longer under your control. In addition, if you violate the
Non-Disclosure provision, you may be subject to disciplinary action, up to and
including employment termination.



4.6.
Committee Discretion. You may be released from your Restrictive Covenant under
this Article IV only if, and to the extent that, the Committee (or its duly
appointed agent) determines in its sole discretion that such action is in the
best interests of the Company Group.



4.7
Recovery Policy. Amounts paid under the Agreement shall be subject to recovery
by Best Buy in accordance with and to the maximum extent required under the
Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform and Consumer
Protection Act. As described in Article II, in addition, if you voluntarily
terminate employment with the Company Group before the first anniversary of Best
Buy's non-interim Chief Executive Officer being appointed, the Cash Award will
be subject to recovery by Best Buy.

4.8
Right of Set-Off. By accepting this Agreement, you consent to a deduction from
any amounts any member of the Company Group owes you from time to time
(including amounts owed to you as wages or other compensation, fringe benefits
or vacation pay, as well as any other


3

--------------------------------------------------------------------------------




amounts owed to you by any member of the Company Group), to the extent of the
amounts you owe any member of the Company Group under this Section 4.8. Whether
or not the Company Group elects to make any set-off in whole or in part, if the
Company Group does not recover by means of set-off the full amount you owe,
calculated as set forth above, you agree to immediately pay the unpaid balance
to Best Buy.


4.9
Partial Invalidity. If any portion of this Article IV is determined by any court
of competent jurisdiction to be unenforceable in any respect, it shall be
interpreted to be valid to the maximum extent for which it reasonably may be
enforced, and enforced as so interpreted, all as determined by such court in
such action. You acknowledge the uncertainty of the law in this respect and
expressly stipulate that this Agreement is to be given the construction that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.

4.10
Remedy for Breach. You agree that a breach of any of the Restrictive Covenants
would cause material and irreparable harm to the Company Group that would be
difficult or impossible to measure, and that damages or other legal remedies
available to the Company Group for any such injury would, therefore, be an
inadequate remedy for any such breach. Accordingly, you agree that if you breach
any Restrictive Covenant, the Company Group shall be entitled, in addition to
and without limitation upon all other remedies the Company Group may have under
this Agreement, at law or otherwise, to obtain injunctive or other appropriate
equitable relief, without bond or other security, to restrain any such breach.
Such equitable relief in any court shall be available to the Company Group in
lieu of, or prior to or pending determination in any arbitration proceeding. You
further agree that the duration of the Restrictive Covenant shall be extended by
the same amount of time that you are in breach of any Restrictive Covenant.

V.
General Terms and Conditions.



5.1.
Employment and Terms of Plan. This Agreement does not guarantee your continued
employment nor alter the right of any member of the Company Group to terminate
your employment at any time. This Award is granted pursuant to the Plan and is
subject to its terms. In the event of any conflict between the provisions of
this Agreement and the Plan, the provisions of the Plan will govern. By your
acceptance of this Award, you acknowledge receipt of a copy of the Prospectus
for the Plan and your agreement to the terms and conditions of the Plan and this
Agreement.



5.2.
Governing Law, Jurisdiction and Venue. This Agreement is governed by, and
subject to, the laws of the State of Minnesota, without regard to the conflict
of law provisions, as provided in the Plan. You and Best Buy agree that the
state and federal courts located in the State of Minnesota shall have personal
jurisdiction over the parties to this Agreement, and that the sole venues to
adjudicate any dispute arising under this Agreement shall be the District Courts
of Hennepin County, State of Minnesota and the United States District Court for
the District of Minnesota; and each party waives any argument that any other
forum would be more convenient or proper.



5.3.
Costs of Enforcement. In addition to any other remedy to which any member of the
Company Group is entitled under this Agreement, you agree that the Company Group
shall be entitled to recover from you any and all attorney, expert and
consulting fees, costs and disbursements reasonably incurred by the Company
Group to enforce any provision of this Agreement, or to otherwise defend itself
from any claim brought by you or any of your beneficiaries against any member of
the Company Group under any provision of this Agreement.


4

--------------------------------------------------------------------------------




BEST BUY CO., INC.:                 EMPLOYEE:








By: _______________________________        ________________________________





5

--------------------------------------------------------------------------------




ADDENDUM TO
BEST BUY CO., INC.
CONTINUITY AWARD AGREEMENT
Award Date:
Capitalized terms not defined in the body of this Agreement are defined in the
Plan or, if not defined therein, will have the following meanings:
“Affiliate” is generally defined in the Plan, but will mean, solely for purposes
of the definitions of "Change of Control" and "Person" in this Addendum, a
company controlled directly or indirectly by Best Buy, where "control" will mean
the right, either directly or indirectly, to elect a majority of the directors
or other governing body thereof without the consent or acquiescence of any third
party.
"Beneficial Owner" will have the meaning defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended, or any successor provision.
“Cause” for termination of your employment with the Company Group shall, solely
for purposes of this Agreement, is deemed to exist if you:
(I)
are charged with, convicted of or enter a plea of guilty or nolo contendere to:
(a) a felony, (b) any crime involving moral turpitude, dishonesty, breach of
trust or unethical business conduct, or (c) any crime involving the business of
the Company Group;

(II)
in the performance of your duties for the Company Group or otherwise to the
detriment of the Company Group, engage in: (a) dishonesty that is harmful to the
Company Group, monetarily or otherwise, (b) willful or gross misconduct, (c)
willful or gross neglect, (d) fraud, (e) misappropriation, (f) embezzlement, or
(g) theft;

(III)
disobey the directions of the Board acting within the scope of its authority;

(IV)
fail to comply with the policies or practices of the Company Group;

(V)
fail to devote substantially all of your business time and effort to the Company
Group;

(VI)
are adjudicated in any civil suit, or acknowledge in writing in any agreement or
stipulation, to have committed any theft, embezzlement, fraud, or other act of
dishonesty involving any other person;

(VII)
are determined, in the sole judgment of the Board or any individual or
individuals the Board authorizes to act on its behalf, to have engaged in a
pattern of poor performance;

(VIII)
are determined, in the sole judgment of the Board or any individual or
individuals the Board authorizes to act on its behalf, to have engaged in
conduct that is harmful to the Company Group, monetarily or otherwise;

(IX)
breach any provision of this Agreement (including but not limited to Section
4.1, concerning Confidential Information) or any other agreement between you and
any member of the Company Group; or

(X)
engage in any activity intended to benefit any entity at the expense of the
Company Group or intended to benefit any competitor of the Company Group.

All determinations and other decisions relating to Cause (as defined above) for
termination of your employment shall be within the sole discretion of the Board
or any individual or individuals the Board authorizes to act on its behalf; and
shall be final, conclusive and binding upon you. In the event that there exists
Cause (as defined above) for termination of your employment, the member of the
Company Group that employs you may terminate your employment and this Agreement
immediately, upon written notification of such termination for Cause, given

A-1

--------------------------------------------------------------------------------




to you by the Board or any individual or individuals the Board authorizes to act
on its behalf. The use of this definition solely for purposes of this Agreement
does not change your at will employment status.
A "Change in Control" will be deemed to have occurred solely for purposes of
this Agreement, if the conditions set forth in any one of the following
paragraphs are satisfied after the Award Date:
(I)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Best Buy representing 50% or more of the combined voting power of
Best Buy's then outstanding securities excluding, at the time of their original
acquisition, from the calculation of securities beneficially owned by such
Person, any securities acquired directly from Best Buy or its Affiliates or in
connection with a transaction described in clause (a) of paragraph III below; or

(II)
individuals who at the Award Date constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Best Buy) whose
appointment or election by the Board or nomination for election by Best Buy's
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the Award
Date or whose appointment, election or nomination for election was previously so
approved or recommended, cease for any reason to constitute a majority thereof;
or

(III)
there is consummated a merger or consolidation of Best Buy or any Affiliate with
any other company, other than (a) a merger or consolidation which would result
in the voting securities of Best Buy outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of Best Buy or any Affiliate, at least
50% of the combined voting power of the voting securities of Best Buy or such
surviving entity or parent thereof outstanding immediately after such merger or
consolidation, or (b) a merger or consolidation effected to implement a
recapitalization of Best Buy (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly or indirectly of securities of Best Buy
representing 50% or more of the combined voting power of Best Buy's then
outstanding securities; or

(IV)
the shareholders of Best Buy approve a plan of complete liquidation of Best Buy
or there is consummated an agreement for the sale or disposition by Best Buy of
all or substantially all Best Buy's assets, other than a sale or disposition by
Best Buy of all or substantially all of Best Buy's assets to an entity, at least
50% of the combined voting power of the voting securities of which are owned by
shareholders of Best Buy in substantially the same proportions as their
ownership of Best Buy immediately before such sale; or

(V)
the Board determines in its sole discretion that a change in control of Best Buy
has occurred.

(VI)
Notwithstanding the foregoing, a “Change in Control” will not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Best Buy immediately before such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Best Buy
immediately following such transaction or series of transactions.

“Company Group” will mean, collectively, Best Buy and its Affiliates.
“Competitive Activity” will mean any activities that are competitive with the
business conducted by Best Buy or its subsidiaries at or prior to the date of
the termination of your employment, all as described in Best Buy's periodic
reports filed pursuant to the Securities Exchange Act of 1934 (e.g., Best Buy's
Annual Report on Form 10-K) or other comparable publicly disseminated
information. Specifically, while not limited to the following, you agree that
you will not, directly or indirectly:

A-2

--------------------------------------------------------------------------------




(I)
own or hold, directly or beneficially, as a shareholder (other than as a
shareholder with less than 1% of the outstanding common stock of a publicly
traded corporation), option holder, warrant holder, partner, member or other
equity or security owner or holder any company or business that derives more
than 25% of its revenue from the Restricted Activities (as defined below), or
any company or business controlling, controlled by or under common control with
any company or business directly engaged in such Restricted Activities (any of
the foregoing, a "Restricted Company") or



(II)
engage or participate as an employee, director, officer, manager, executive,
partner, independent contractor, board member, consultant or technical or
business advisor (or any foreign equivalents of the foregoing) in the Restricted
Activities.



For purposes of this Agreement, the term "Restricted Activities" means the
retail, wholesale or commercial sale of consumer electronic products and/or
services including vendors who offer their products directly to the consumer,
wholesale clubs, home-improvement superstores and web-based alternatives.


“Confidential Information” will mean any and all information in whatever form,
whether written, electronically stored, orally transmitted or memorized
pertaining to: trade secrets; customer lists, records and other information
regarding customers; price lists and pricing policies, financial plans, records,
ledgers and information; purchase orders, agreements and related data; business
development plans; products and technologies; product tests; manufacturing
costs; product or service pricing; sales and marketing plans; research and
development plans; personnel and employment records, files, data and policies
(regardless of whether the information pertains to you or other employees of the
Company Group); tax or financial information; business and sales methods and
operations; business correspondence, memoranda and other records; inventions,
improvements and discoveries; processes and methods; and business operations and
related data formulae; computer records and related data; know-how, research and
development; trademark, technology, technical information, copyrighted material;
and any other confidential or proprietary data and information which you
encounter during employment, all of which are held, possessed and/or owned by
the Company Group and all of which are used in the operations and business of
the Company Group. Confidential Information does not include information which
is or becomes generally known within the Company Group's industry through no act
or omission by you; provided, however, that the compilation, manipulation or
other exploitation of generally known information may constitute Confidential
Information.


"Disabled" will mean that you either (a) have qualified for long term disability
payments under the long term disability plan of the Company Group member then
employing you; or (b) are unable to perform the essential functions of your
position (with or without reasonable accommodation) with any such Company Group
member due to a physical or mental impairment resulting from your illness,
pregnancy (if you are a woman) or injury, and such inability to perform
continues for at least six consecutive months. If any such Company Group member
does not have a long term disability plan in effect at such time, you will be
deemed disabled for the purposes hereof if you would have qualified for long
term disability payments under Best Buy's long term disability plan had you then
been an employee of Best Buy.
“Good Reason” will mean the occurrence of any of the following events following
a Change in Control, except for the occurrence of such an event in connection
with your death, the termination of your employment with the Company Group by
your employer (or any successor company or affiliated entity then employing you
for Cause, or any termination of your employment for Disability:




(I)
the assignment of employment duties or responsibilities that are not
substantially comparable or greater in responsibility and status to the
employment duties and responsibilities held by you immediately before the Change
in Control;

(II)
a material reduction in your base salary as in effect immediately before the
Change in Control; or

(III)
being required to work in a location more than 50 miles from your office
location immediately before the Change in Control, except for requirements of
temporary travel on the Company Group's business to an extent substantially
consistent with your business travel obligations immediately before the Change
in Control.


A-3

--------------------------------------------------------------------------------




"Person" is generally defined in the Plan, but solely for purposes of the
definition of "Change of Control" in this Addendum, will have the meaning
defined in Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934, as
amended, except that such term will not include (i) Best Buy or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of Best Buy or any of its Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the shareholders of Best
Buy in substantially the same proportions as their ownership of stock of Best
Buy.
"Qualified Retirement" will mean any termination of your employment with the
Company Group that occurs on or after your 60th birthday, at a time when no
member of the Company Group is entitled to discharge you for Cause, so long as
you have served the Company Group continuously for at least the five-year period
immediately preceding that termination.





A-4